Title: Tobias Lear to Clement Biddle, 14 September 1789
From: Lear, Tobias
To: Biddle, Clement


          
            Dear Sir,
            New York, September 14th 1789
          
          I have now before me your several favors of the 15th, 19th and 29th of August, and 2d of September.
          The Prayer-Books came safe to hand, and were much approved of by Mrs Washington.
          As there is, at present, no opportunity from this place to So. Carolina by water, I have taken the liberty to commit the enclosed letter to your care, requesting that you will be so good as to have it put on board the first Vessel which sails from Philadelphia to So. Carolina with a charge to the Captain to have it delivered immediately on his arrival.
          Mrs Washington wishes you to send 25lb. of Chocolate shells to Mount Vernon by the first opportunity, which you will charge to the Acct of the President; and I will thank you for a statement of his Acct from the last rendered in, whenever it may be convenient for you to send it. I am, Dear Sir, with very great esteem, Your most Obedt Servt
          
            Tobias Lear.
          
        